DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 2-4, filed 05/03/21, with respect to the rejection(s) of claim(s) 1, 3-20 under 35 USC 103 have been fully considered. The arguments made against Lee in view of Yin with respect to the amended claims are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Kamen (Pub No 20140195639) further in view of newly cited reference Salo (Pat No 8745185).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 7-8, 10, 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Salo (Pub No 8745185).

Regarding claim 1 and 7 and 14,
 	Kamen teaches a method for providing multilink connections in a wide area network (WAN), comprising:
(interpreted as the at least one application-layer packet includes first and second application-layer packets. The first hub is configured to add a first sequence number to a first header of the first application-layer packet and to add a second sequence number to a second header of the second application-layer packet, see Kaman para [0081], para [0098])
 	splitting, by the first client application the first plurality of packets into a first portion and the second portion (interpreted as The first hub may be configured to communicate the first application-layer packet over a first cellular network of the at least one cellular network. The first hub is configured to communicate the second application-layer packet over a second cellular network of the at least one cellular network, see Kamen para [0081], [0098]).
 	transmitting, by the first client application, the first portion of the first plurality of packets via a first network path of a first multilink connection to a network device; and 
 	transmitting, by the first client application, the second portion of the first plurality of packets via a second network path of the first multilink connection to the network device,(interpreted as The second SOM 86 also includes a processor 82 that can transmit one or more packets over a second cellular modem 84 over a second cellular network, see Kamen para [0134]) to aggregate the first portion of the first plurality of packets and the second portion of the plurality of packets into a single packet stream based at least on the sequence number added to the application-layer header of each of the first plurality of packets (interpreted as When the data reaches the second hub 20, the second hub 20 reassembles the data using the sequence numbers, see Kamen para [0098]. Also see route data to server see Kaman 124 fig. 3b).
 	However does not teach determining, by the first client application, a first data type of a first portion of the first plurality of packets and a second data type of a second portion of the first plurality of packets based at least on application-layer information of the first plurality of packets;
 	splitting, by the first client application the first plurality of packets into a first portion and the second portion based on  the first data type differing from the second data type;
 	first data type different from the second data type;
 	
 	Salo teaches determining, by the first client application, a first data type of a first portion of the first plurality of packets  (interpreted as In some embodiments of this method, the first DPPS information includes information about a type of content in the first set of application data, and the processing of the first packet provides content-aware quality-of-service assurances that are based on the type of content of the first portion of the set of application data, see col 27 line 10-15) and a second data type of a second portion of the first plurality of packets based at least on application-layer information of the first plurality of packets; splitting, by the first client application the first plurality of packets into a first portion and the second portion based on  the first data type differing from the second data type; first data type different from the second data type;  (interpreted as Some embodiments of the method further include obtaining a second portion of a set of application data; specifying second detailed, per-packet, semantic information (DPPS information) for the second portion of the set of application data; associating the second DPPS information with a second packet that will transport the second portion of the set of application data; transmitting the second packet on the network; and processing the second packet in the network using the second DPPS information associated with the second packet in a manner different than the processing of the first packet, see col 27 line 15-26. The DPPS has the type field.)
 	It would have been obvious to one of ordinary skill in the art to use the splitting of packets as taught by Kaman with the splitting of data backs on type as taught by Salo since it would have been a simple combination providing expected results of transmitting different data differently for more efficient communications.

Regarding claim 4 and 10 and 17,
 	Kaman in view of Salo teaches the method of claim 1, wherein the first network path comprises a different transport layer connection than the second network path (interpreted as The data may be encrypted by the transmitting one of the hubs 12, 20… Any encryption may be used, such as public-key encryption, symmetric-key encryption, session-key encryption, Advanced Encryption Standard ("AES"), Data Encryption Standard ("DES"), Triple DES, Hypertext Transfer Protocol Secure ("HTTPS"), Transport Layer Security ("TLS"), see Kaman para [0101]).

 	Claim 3, 6, 9, 12, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Salo (Pat No 8745185) and Chawla (Pub No 20150026313).

Regarding claim 3 and 9 and 16,
  	Kaman in view of Salo teaches the method of claim 1, however does not teach further comprising: 
 	determining, by the first client application a first priority for the first portion of the first plurality of packets and a second  priority for the second portion of the first plurality of packets; and (interpreted as In some embodiments, the first DPPS information contains information about a priority of the application data in the first packet and the second DPPS information contains information about a priority of the application data in the second packet, and the network device provides fine-grained quality-of-service assurances that support at least 1000 different traffic classes, see Salo col 30 line 24-30).
 	However does not teach 
 	transmitting, by the first client application the first portion via the first network path in accordance with traffic shaping based at least on the first and 
 	transmitting by the first client application, the second portion via the second network path in accordance with the traffic shaping based at least on the second priority.
 	Chawla teaches transmitting, by the first client application the first portion via the first network path in accordance with traffic shaping based at least on the first and 
 	transmitting by the first client application, the second portion via the second network path in accordance with the traffic shaping based at least on the second priority.
 (interpretd as a first flow path for the first data traffic flow and a second flow path for the second data traffic flow determined that each include that switch IHS, and the switch IHS configured to provide a first QoS for the first data traffic flow (90% transmission and receive bandwidth and highest priority for data traffic flow 1) and a second QoS for the second data traffic flow (10% transmission and receive bandwidth and lower priority for data traffic flow 2 relative to data traffic flow 1), see para [0033]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kaman in view of Salo with the different priority routes as taught by Chawla since it is known in the art of communications to route higher priority data in better paths. 


  	Kaman in view of Salo teaches method of claim 1, further comprising:
 	classifying, by the first client application, the first portion of the first plurality of packets as a first traffic type and the second portion of the first plurality of packets as a second traffic type;
 	However does not teach classifying, by the first client application, the first network path of the first multilink connection as having a first quality of service (QoS) level and the second network path of the first multilink connection as having a second QoS level; and
 	assigning, by the first client application based on the first traffic type and the second traffic type and the first QoS level and second QoS level, the first portion of the first plurality of packets to the first network path of the first multilink connection and the second portion of the first plurality of packets to the second network path of the first multilink connection.

 	Chawla teaches classifying, by the first client application, the first network path of the first multilink connection as having a first quality of service (QoS) level and the second network path of the first multilink connection as having a second QoS level; and assigning, by the first client application based on the first traffic type and the second traffic type and the first QoS level and second QoS level, the first portion of the first plurality of packets to the first network path of the first multilink connection and the second portion of the first plurality of packets to the second network path of the first multilink connection  (interpreted as if a first transmission path in network 201 provides a QoS guarantee at a first known level (or no QoS guarantee at all) and a second transmission path in network 202 provides a QoS guarantee at a second known level, node 211 might transmit some of the packets via the first transmission path, at task 604, and some via the second transmission path, at task 605, see para [0078]).
 since it is known in the art of communications to route higher priority data in better paths. 

Regarding claim 20,
  	Kaman in view of Salo in view of Chawla teaches system of claim 19, wherein the packet processing agent is further configured to add a sequence number to an application-layer header of each of the fourth plurality of packets, by the network device, prior to transmission of the first portion and second portion (interpreted as In some implementations, the data packets can include a packet sequence number that indicates the relative position of the packet in the original data stream, and the aggregation layer can use the packet sequence number to determine where the packet belongs in the aggregate data stream, see Kaman para [0142]).

Claim 5, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Salo (Pat No 8745185) and Ratnasingham (Pub No 20170289027).

Regarding claim 5 and 11 and 18,
  	Kaman in view of Salo teaches method of claim 1, wherein: however does not teach the first client application includes a software-defined WAN (SD-WAN) agent; and routing paths of the first network path are determined within a first autonomous system different from a second autonomous system within which routing paths of the second network path are determined.
 	Ratnasingham teaches the first client application includes a software-defined WAN (SD-WAN) agent; and routing paths of the first network path are determined within a first autonomous system different from a second autonomous system within which routing paths of the second network path are  (interpreted as the first client application includes a software-defined WAN (SD-WAN) agent; and routing paths of the first network path are determined within a first autonomous system different from a second autonomous system within which routing paths of the second network path are determined.
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kaman in view of Salo with the different transport layer as taught by Ratnasingham since it would have been a simple substitution providing expected results of using autonomous routing systems. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461